IN THE SUPREME COURT OF THE STATE OF DELAWARE


RIDGEWOOD MANOR II INC.,
                       §
et al.,                §
                       §                      No. 495, 2015
    Plaintiffs Below,  §
    Appellants,        §
                       §                      Court Below – Court of Chancery
    v.                 §                      of the State of Delaware
                       §
DELAWARE MANUFACTURED, §                      C.A. No. 8528
HOME RELOCATION        §
AUTHORITY, et al.,     §
                       §
    Defendants Below,  §
    Appellees.         §

                          Submitted: March 2, 2016
                          Decided:   March 4, 2016

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                      ORDER

      On this 4th day of March, 2016, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Court of

Chancery should be affirmed. The case should have been resolved against the

plaintiffs in the first instance on timeliness grounds, which would have saved the

parties the time and expense of litigation. Nonetheless, the Court of Chancery

having reached the merits, we affirm for the reasons assigned by the Court of

Chancery in its August 31, 2015 Letter Opinion.
     NOW, THEREFORE IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                2